                                                                    1i··~lf~\lq
  Case 3:19-cr-00117-PGS Document 1 Filed 02/14/19 Page 1 of 4 PageID: 1




2019R00063/MSL
                                                              RECEIVED
                        UNITED STATES DISTRICT COURT               FEB 1 4 2019
                           DISTRICT OF NEW JERSEY               AT 8:30,_______,M
                                                                    WILLIAM T. WALSH
UNITED STATES OF AMERICA                                                 CLERK

                   v.                        Criminal No. 19- //7    (/r;.!)
RAUL MENDOZA-BARRALES,
 a/k/ a "Raul Mendoza,"                      8 U.S.C. §§ 1326(a) & (b)(l)
 a/k/a "Raul Mendoza-Barales,"
 a/k/a "Raul Mendoza-Barrallis"


                                 INDICTMENT

      The Grand Jwy in and for the District of New Jersey, sitting at Trenton,

charges:

      1.     At all times relevant to this Indictment, defendant RAUL

MENDOZA-BARRALES, a/k/a "Raul Mendoza," a/k/a "Raul Mendoza-Barales,"

a/k/ a "Raul Mendoza-Barrallis" (hereinafter "RAUL MENDOZA-BARRALES") was

an alien and a citizen and national of Mexico.

      2.     On or about December 21, 2010, by order of a United States

Immigration Judge (the "Order"), defendant RAUL MENDOZA-BARRALES Was

found subject to removal and granted pre-conclusion voluntacy departure, on

the condition that he depart the United States on or before April 20, 2011. The

Order further provided that if defendant RAUL MENDOZA-BARRALES "fails to

depart as required, the above grant of pre-conclusion voluntacy departure shall

be withdrawn without further notice or proceedings and the following order ...

shall become immediately effective: Respondent shall be removed to

Mexico .... "

                                        1
  Case 3:19-cr-00117-PGS Document 1 Filed 02/14/19 Page 2 of 4 PageID: 2




      3.     Defendant RAUL MENDOZA-BARRALES failed to depart as

required. As a result, the Order became an Order of Removal on or about April

21, 2011. On or about January 13, 2016, defendant RAUL MENDOZA-

BARRALES was removed from the United States to Mexico pursuant to the

Order of Removal.

      4.    On or about October 18, 2018, defendant RAUL MENDOZA-

BARRALES was convicted in the United States District Court for the District of

New Jersey of Reentry of a Removed Alien, in violation of Title 8, United States

Code, Section 1326(a), a felony punishable by up to two years' imprisonment.

      5.    On or about November 7, 2018, defendant RAUL MENDOZA-

BARRALES was removed from the United States to Mexico pursuant to the

Order of Removal.

      6.    Defendant RAUL MENDOZA-BARRALES thereafter reentered the

United States without permission on an unknown date and was found in the

Unite4 States on or about _January 7, 2019.

      7.    Neither the Attorney General nor the Secretary of Homeland

Security of the United States expressly consented to defendant RAUL

MENDOZA-BARRALES reapplying for admission to the United States prior to his

reembarkation at a place outside the United States or his entry into the United

States.




                                       2
Case 3:19-cr-00117-PGS Document 1 Filed 02/14/19 Page 3 of 4 PageID: 3




      8.      On a date on or after November 7, 2018 and on or before JahUary

7, 2019, in Ocean County, in the District of New Jersey, and elsewhere, the

defe~c:i~t,

                          RAUL MENDOZA-BARRALES,
                             a/k/ a "Raul Mendoza,"
                         a/k/a "Raul Mei:idoza-Barales,"
                         a/k/a "Raul Mendo~-BarrajJi::;,"

being an alien who was deported and removed and had departed the United

States while an order of deportation and removal was outstanding; subsequent

to his conviction for the commission of a felony, without the express consent of

the Secretary o.f Homeland $ec1Jrity or the Attorney General to reapply for

admission prior to his reembarkation at a place outside the United States, did

knowingly and voluntarily enter, and on or about January 7, 2019, wa~ fo1Jnd

in, the United States.

      In violation of Title 8, United States Code, Sections 1326(a) and (b)(l).




United States Attorney




                                        3
Case 3:19-cr-00117-PGS Document 1 Filed 02/14/19 Page 4 of 4 PageID: 4

                           CASE NUMBER: 19-      117(/GJ)

             United States District Court
               District of New Jersey
                UNITED STATES OF AMERICA

                                    v.

                  RA~L MENlDOZA-BARRALES,
                            a/k/a "Raul Mendoza,"
                        a/'k./a "Raul Mendoza-Barales"
                      a/k/a "Raul Mendoza-Barrallis"

                        INDICTMENT FOR
                  _s_u.s.c._§§ 1a26(@l &fl:~U!)_·_

              -                                          r
                                                         1



                  1




                ,____ _ _ _ _ _ _ _ _ _ _ j

                          CRAIG CARPENITO
                                                         l
                        UNITED STATES ATTORNEY
                            NEWARK, NEW JERSEY

                              MOLLY S. LORBER
                          ASSISTANT U.S. ATTORNEY
                            TRENTON, NEW JERSEY
                               609-989-2190
